Case 1:13-cv-00795-JJM-LDA Document 105 Filed 02/18/20 Page 1 of 1 PageID #: 1431
  Case 1:13-cv-00795-JJM-LDA Document 104 Filed 02/18/20 Page 1 of 2 PageiD #: 1429

                                UNITED STATES DISTRICT COURT


TAFT MANZOTTI,
And all others similarly situated

                   Plaintiff

    VS.                                                   C.A. No.13-795M

THE CITY OF PROVIDENCE,
JORGE 0. ELORZA,
in his capacity as Mayor of the
City of Providence, and
JAMES LOMBARDI, III, in his capacity
as the Treasurer of the City of Providence

                   Defendants

                                                 ORDER

   This matter came before this Honorable Court via a telephonic conference on January 28, 2020.
As a result of said telephonic conference, the following shall be Ordered:

1) Plaintiffs shall submit any outstanding releases by the close of business on February 18, 2020.
   Defendants agree to accept any outstanding releases by the close of business on February 18, 2020
   and make payments in accordance with the terms of the Settlement Agreement.

2) Should any fmther releases be returned to the Defendants subsequent to February 18, 2020, said
   individual Plaintiffs must directly communicate with the City concerning receipt of settlement
   payments pursuant to the Settlement Agreement. Individual Plaintiffs shall have up to the close
   of business on June 30,2020 to submit remaining releases to the Defendants. The Defendants shall
   abide by the terms of the Settlement Agreement and remit payments in accordance with the terms
   therein as it pertains to those individual Plaintiffs. No releases shall be accepted beyond the close
   of business on June 30, 2020 and the Defendants shall not be required to abide by the Settlement
   Agreement as it pettains to those remaining Plaintiffs submitting their releases after the close of
   business on June 30, 2020.

3) The Plaintiffs shall file a dismissal stipulation by the close of business on February 18, 2020.

4) Whereas, additional legal work by all attorn ys has been completed since the original payment of
   attorney fees, therefore Defendants shall pa $12,000.00 to PlaintiffA couns      ·this ad ition
   legal workoccurringfromAugust 1,2019t Janua 16,20 0.                   \!.
